         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

WALTER LEE CHANEY,

            Plaintiff,


v.                                   Case No. 4:18cv300-MW/MJF

JOHN W. BROOKS, et al.,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 23, and has also reviewed de novo Plaintiff’s

objections to the report and recommendation, ECF No. 24. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “This

case is DISMISSED without prejudice for maliciousness pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and § 1915A(b)(1). Plaintiff’s Motion to Amend, Motion for




                                        1
Reconsideration, and Motion for Clarification, ECF No. 25, is DENIED. Plaintiff

has advanced no arguments of merit to warrant reconsideration. Plaintiff is free to

file a new action but this Court will not permit Plaintiff to respond to the Report

and Recommendation by filing yet another amended complaint in this action.” The

Clerk shall terminate all pending deadlines and close the file.

       SO ORDERED on October 24, 2019.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                          2
